DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13-15, and 18-24 is/are rejected under 35 U.S.C. 102 (A)(1) as being anticipated by Lee et al. (US 20160005714 A1; Lee).
Regarding claim 1, Lee discloses a packaged module comprising: a packaging substrate (Figs. 3&4, 50; ¶68) having side edges; a grid array (Figs. 3&4, connected to 59; ¶68) arranged on an underside of the packaging substrate and including a plurality of mounting features (Figs. 3&4, 59; ¶68) arranged in at least two rows, each row along the respective side edge of the packaging substrate (¶68), such that at least one side edge of the packaging substrate is without a row of mounting features; and a component (Figs. 3&4, 20; ¶68) mounted to the underside of the packaging substrate and within a mountable area (Figs. 3&4, CR; ¶70) defined by the at least two rows of mounting features and the at least one side edge of the packaging substrate without the row of mounting features.  
Regarding claim 2, Lee discloses the packaged module of claim 1 wherein the grid array is a ball grid array (Figs. 3&4, 59; ¶68).  
Regarding claim 3, Lee discloses the packaged module of claim 2 wherein the mounting features include solder balls (Figs. 3&4, 59; ¶68).  
Regarding claim 4, Lee discloses the packaged module of claim 1 wherein the mounting features include conductive pillars.  (Figs. 3&4, solder bumps 59; ¶68)
Lee makes a distinction between solder bumps and solder balls.  Solder bumps are formed as pillars, posts, or columns while solder balls are spherical.
Regarding claim 5, Lee discloses the packaged module of claim 4 wherein the conductive pillars include conductive columns or conductive posts.  (Figs. 3&4, solder bumps 59; ¶68)
Lee makes a distinction between solder bumps and solder balls.  Solder bumps are formed as pillars, posts, or columns while solder balls are spherical.
Regarding claim 6, Lee discloses the packaged module of claim 1 wherein the at least two rows of mounting features (Figs. 3&4, 59; ¶68) include two opposing rows along the two opposing side edges of the packaging substrate (Figs. 3&4, 50; ¶68).  
Regarding claim 7, Lee discloses the packaged module of claim 6 wherein the at least one side edge of the packaging substrate (Figs. 3&4, 50; ¶68) without mounting features includes either or both of the other two opposing side edges of the packaging substrate.  
Regarding claim 8, Lee discloses the packaged module of claim 1 wherein the at least two rows of mounting features  (Figs. 3&4, 59; ¶68)  include two adjacent rows 
Regarding claim 13, Lee discloses the packaged module of claim 1 wherein the component (Figs. 3&4, 20; ¶68) mounted to the underside of the packaging substrate (Figs. 3&4, 50; ¶68) includes a die.
Regarding claim 14, Lee discloses a method for fabricating a packaged module, the method comprising: providing or forming a packaging substrate (Figs. 3&4, 50; ¶68) having side edges; forming a grid array (Figs. 3&4, connected to 59; ¶68) on an underside of the packaging substrate, such that the grid array includes a plurality of mounting features  (Figs. 3&4, 59; ¶68) arranged in at least two rows, each row along the respective side edge of the packaging substrate (¶68), such that at least one side edge of the packaging substrate is without a row of mounting features; and mounting a component (Figs. 3&4, 20; ¶68) to the underside of the packaging substrate and within a mountable area (Figs. 3&4, CR; ¶70) defined by the at least two rows of mounting features and the at least one side edge of the packaging substrate without the row of mounting features.  
Regarding claim 15, Lee discloses the method of claim 14 wherein forming of the grid array includes forming a ball grid array. (Figs. 3&4, 59; ¶68).  
Regarding claim 18, Lee discloses a packaging substrate assembly comprising: a packaging substrate (Figs. 3&4, 50; ¶68) having side edges; and a grid array  (Figs. 3&4, connected to 59; ¶68) arranged on an underside of the packaging substrate and including a plurality of mounting features  (Figs. 3&4, 59; ¶68)  arranged in at least two 
Regarding claim 19, Lee discloses the packaging substrate assembly of claim 18 wherein the grid array is a ball grid array.(Figs. 3&4, 59; ¶68)
Regarding claim 20, Lee discloses the packaging substrate assembly of claim 19 wherein the mounting features include solder balls.(Figs. 3&4, 59; ¶68)
Regarding claim 21, Lee discloses the packaging substrate assembly of claim 18 wherein the mounting features include conductive pillars.(Figs. 3&4, solder bumps 59; ¶68)
Lee makes a distinction between solder bumps and solder balls.  Solder bumps are formed as pillars, posts, or columns while solder balls are spherical.
Regarding claim 22, Lee discloses the packaging substrate assembly of claim 21 wherein the conductive pillars include conductive columns or conductive posts. (Figs. 3&4, solder bumps 59; ¶68)
Lee makes a distinction between solder bumps and solder balls.  Solder bumps are formed as pillars, posts, or columns while solder balls are spherical.
Regarding claim 23, Lee discloses the packaging substrate assembly of claim 18 wherein the at least two rows of mounting features (Figs. 3&4, 59; ¶68) include two opposing rows along the two opposing side edges of the packaging substrate (Figs. 3&4, 50; ¶68).  
Regarding claim 24, Lee discloses the packaging substrate assembly of claim 18 wherein the at least two rows of mounting features (Figs. 3&4, 59; ¶68) include two 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160005714 A1; Lee).
Regarding claim 9, Lee discloses the packaged module of claim 1 but is silent on further comprising a radio- frequency circuit implemented in one or more semiconductor die mounted on an upper side of the packaging substrate.  
Lee discloses in a separate embodiment a controller (Fig. 15, 1100; ¶128-131 ) including the die (Figs. 3&4, 62/64; ¶68) on the upper side of the substrate (Figs. 3&4, 50; ¶68)  semiconductor package of figure 3. The system may be applied to an electronic device such as a personal digital assistant (PDA), a portable computer, a web tablet, a wireless phone, a mobile phone, a digital music player, a memory card or another electronic product.  The electronic product may receive or transmit information data wirelessly. 
Before the effective filing date of the invention it would be obvious to one having ordinary skill in the art to have at least one of the upper side die comprise a radio-
Regarding claim 10, Lee discloses the packaged module of claim 9 wherein the radio-frequency circuit is configured to support one or more low-band cellular frequency ranges.
Lee discloses in a separate embodiment a controller (Fig. 15, 1100; ¶128-131) including the die (Figs. 3&4, 62/64; ¶68) on the upper side of the substrate (Figs. 3&4, 50; ¶68) semiconductor package of figure 3. The system may be applied to an electronic device such as a personal digital assistant (PDA), a portable computer, a web tablet, a wireless phone, a mobile phone, a digital music player, a memory card or another electronic product.  The electronic product may receive or transmit information data wirelessly. 
Before the effective filing date of the invention it would be obvious to one having ordinary skill in the art to have at least one of the upper side die comprise a radio-frequency circuit for forming a personal digital assistant (PDA), a portable computer, or a web tablet which operate low-band cellular frequency ranges.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816